311 S.W.3d 907 (2010)
Gerald MURILLO, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70653.
Missouri Court of Appeals, Western District.
June 15, 2010.
*908 Kent Denzel, Assistant Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: KAREN KING MITCHELL, Presiding Judge, and LISA WHITE HARDWICK and CYNTHIA L. MARTIN, Judges.
Prior report: 216 S.W.3d 728.

Order
PER CURIAM:
The Circuit Court of Jackson County, the Honorable Peggy Stevens McGraw presiding, denied Appellant Gerald A. Murillo's Rule 29.15 motion for post-conviction relief. Murillo appeals, arguing that the circuit court erred in finding that he had not proved his claim of ineffective assistance of counsel. We hold that the circuit court's judgment is based on findings of fact that are not clearly erroneous, and accordingly we affirm. Rule 84.16(b)(2).